Willard Bartlett, J.:
We are satisfied that this judgment is right on the merits and that it should be affirmed, unless the justice before whom the case was tried lost jurisdiction by reason of his failure to comply with the statutory requirements that he should render judgment within eight days from the time when the case was submitted to him for decision. (Consol. Act, chap. 410, Laws of 1882, § 1384.)
The return contains a typewritten stipulation entitled in the cause and signed by the attorneys for the.defendant, expressly providing that “ the time of the justice to decide the above-entitled case be, and the same hereby is, extended to and including December 21, 1898.” The decision was rendered on December 12, 1898, and, therefore, was seasonably made within the terms of the stipulation. But the counsel for the appellant now insists that the time of the justice could not lawfully be extended, and argues that, even assuming that the time might be enlarged by a consent of the parties themselves, no stipulation between their attorneys can have that effect.
- The cases are numerous which hold that a justice of the peace or like inferior magistrate ordinarily loses jurisdiction of a case if he neglects to render a decision within the time prescribed by statute. (Watson v. Davis, 19 Wend. 371; Berrian v. Olmstead, 4 E. D. Smith, 279; Wiseman v. Panama R. R. Co., 1 Hilt. 300.) Fo decision to which we have been referred, however, goes so far as to hold that the statutory time may not be extended by means of a written stipulation between the attorneys representing the parties, to the action. The principal case cited in behalf of the appellant-to sustain that proposition affords it no support'. (Flynn v. Hancock, 46 Hun, 368.) The stipulation which was there condemned; was an oral stipulation, given by counsel to the justice separately,, either at their respective offices or on the street; and th,e opinion shows that the refusal to give effect to the consent was largely due to the fact that it was not in writing.
*520On the other hand, the precise question, whether the counsel in an action pending in a District Court in the city of New York could, by means of a written stipulation, extend the time within which the justice might lawfully render his decision, was directly passed upon and answered in the affirmative by the Court of Common Pleas in Keating v. Serrell (5 Daly, 278). In that case Chief Justice Daly declared that the statutory provision requiring judgment to be rendered within a certain number of days after the trial was not intended to be essential to the jurisdiction of the court, but was designed to secure the dispatch of business in tribunals where the immediate recovery of small claims was a matter of considerable importance to many litigants. Hence, he said, it was competent for the parties to waive the requirement, “ and to agree that the judgment, instead of being rendered within the statutory time, might be rendered within a fixed time beyond that.” The views thus expressed command our concurrence; and both upon reason and the authority of this case we are of the opinion that, under the stipulation, the justice of the Municipal Court had authority to render the judg-. ment from which the present appeal is taken.
That judgment must, therefore, be affirmed, with costs.
All concurred, except Woodward, J., absent.
Judgment of the Municipal Court affirmed, with costs.